Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This Final Office Action is in response Applicant communication filled on 03/08/2021.
Claims 1, 4-7, 9-11, 13-16, 18 have been amended by Applicant.
Claims 1-18 are currently pending and have been rejected as follows.  
Response to Amendments
Title Objection is withdrawn in view of Applicant changing:
112 (b) rejection of Claims 1-18 in the previous act is withdrawn in view of Applicant amending independent Claim 10 as suggested by the Examiner. 
101 rejection is maintained with a detailed analysis and explanation presented below. 
103 rejection is maintained with a detailed analysis and explanation presented below. 
Response to arguments 
    Remarks 03/08/2021 p.9 last ¶ argues that independent claim 1 recites unconventional, improvement to a graphical user interface namely: first-level binary selectable choices of the initially displayed matrix configured to accept input of either choice and input of both choices of both options of the binary selectable choices, further explained at dependent claim 3 by computing device that can generate expanded matrices.
	Examiner fully considered Applicant’s argument but respectfully disagrees. First the claims remain undisputedly directed to at least the managing of behavior, or interactions or social activities1 of the abstract grouping of “Certain Methods of Organizing Human Activities”. Step 2A prong one per MPEP 2106.04(a)(2).II.C. 
	With respect to the asserted unconventional, improvement to a graphical user, Examiner points to Non-Final Act 11/12/2020 p.7 last ¶ to p.8 ¶1 citing MPEP 2106.05(f) which shows that requiring software to tailor information2 as well as generating a second menu from a first menu3 [akin here to displayed / expanded matrix configured to accept input of either choice and input of both choices of both options of the binary selectable gathering of statistics from presented offers4 and arranging a hierarchy of groups5, and sorting information6 [akin here to displayed matrix configured to accept input of either choice and input of both choices of both options of the binary selectable choices] as evidence demonstrating the conventionality of the argued features. [Step 2B]. Examiner could also point to MPEP 2106.05(d).I.(2) for other evidence of the conventionality of the argued features, as demonstrated by the preponderance of evidence in the publications listed at Non-Final Act 11/12/2020 p.15, p.39-p.41, p.48 ¶1, p.50, p.51 ¶1.
	In Conclusion Claims 1-18 while directed to the two statutory categories of “method” or process and “non-transitory medium” or computer product, they still recite, describe or set forth the abstract idea [Step 2a prong one] with their additional elements not integrating the abstract idea into a practical application [Sep 2A prong two] or providing significantly more [Step 2B]. Thus Claims 1-18 are believed to be ineligible.   
Response to prior art Arguments
	Remarks 03/08/2021 p.10 ¶1 argues that the combination of Orlander and Hussam does not teach third user input selecting additional feedback from the set of expanded matrices of second-level feedback choices resulting from the previous selection of both the positive and negative binary selectable feedback choices for a particular aspect.
	Examiner fully considered Applicant’s argument but respectfully disagrees submitting that as currently drafted, independent Claims 1, 10, only recite “first” and “second” “input” while dependent Claims 3, 12 broadly recite “prior input”, dependent Claims 4,13 broadly recite “obtaining input”, and dependent Claims 7,16 similarly recite “unstructured data inputs” and finally dependent Claims 9, 18 broadly reciting “input”. 
           To the extent that any of these “inputs” are interpreted by Applicant to the yet to be claimed “third input”, Examiner would point to the mapping of the above inputs at Non-Final Act 11/12/2020 p.15-p.18, p.20 ¶3 to p.22 ¶1, p.29 to p.33 ¶1 reincorporated herein.     

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s) 
set(s) forth or describe(s) the abstract idea, except where strikethrough:
	/ “ /                  (independent Claim 10)
	- “causing displaying, ”; 
	- “obtaining, t”; 	- “for each selected first-level binary selectable feedback choice, generating and causing displaying ”; 
	- “in response to the first input, causing successive display, ”; 
	- “obtaining, ; “and”
	- “generating .        (independent Claims 1, 10)
	/ “ /                      (independent Claim 11)          
	- “generating a user profile based on previous interactions ”.                                               (dependent Claims 2, 11) 
	- “wherein generating the user profile comprises receiving prior input ”                              (dependent Claims 3, 12) 
	/ “ /                      (dependent Claim 13) 
	- “wherein generating and displaying each expanded matrix of second-level feedback choices comprises: generating a first expanded matrix of second-level feedback choices; displaying the first expanded matrix and obtaining input selecting a particular feedback choice; and generating a second expanded matrix of second-level feedback choices based, at least in part, on the selected particular feedback choice in the first expanded matrix”                                (dependent Claims 4, 13) 
	/ “ /                      (dependent Claim 14)
	- “.        (dependent Claims 5, 14)
	/ “ /                      (dependent Claim 15)
	- “receiving a query to identify one or more locations with one or more particular parameters”; “and”
	- “responding to the query with at least an identifier of the particular entity”; 
	- “wherein generating each expanded matrix of second-level feedbacks choices comprises generating at least one expanded matrix of second-level feedback choices to include the one or more particular parameters”.
                  (dependent Claims 6, 15)
	/ “ /                      (dependent Claim 16)
	- “obtaining, 
	- “
	- “receiving a search for an entity matching one or more parameters”; “and”
	- “identifying the particular entity based, at least in part, on the one or more unstructured data inputs in the data record matching the one or more parameters”.
                     (dependent Claims 7, 16)
	- “”.
                       (dependent Claims 8, 17)
	/ “ /                        (dependent Claim 18)
	- “determining a geographical location of the client 
	-  “identifying a plurality of entities based, at least in part, on the geographical location of the client ”; 
	- “causing displaying, ”; “and”
	- “obtaining,  displaying of the matrix of first-level binary selectable feedback choices”.                                (dependent Claims 9, 18) 
Examiner follows a similar analysis as PTAB 11/30/2018 decision in parent App 14592754. Specifically, Examiner points to MPEP 2106.04(a)(2) II. A, B, C and submits that, except where strikethrough, the above claims similarly recite, describe or set forth the abstract grouping of “Certain Methods of Organizing Human Activities” including commercial interactions and business relations [preponderantly here as “feedback options /“choices”, between “user / client” and “entities/particular entity/management”] as well as managing such relationships or interactions by following rules / instructions [“identifier of particular entity” - independent Claims 1,10; “generate user profile based on previous interactions identifying preferred feedback categories” at dependent Claims 2, 11; “determine warning parameter(s) or threshold(s) met based, on 2nd input; in response, sending notification to management” - dependent Claims 5, 14; “receiving query to identify locations with particular parameter(s)”; “responding to query with an identifier of particular entity” - dependent Claims 6,15; “receiving a search for an entity matching parameter(s)”; “identify particular entity based on unstructured data input(s) in data record matching parameter(s)” - dependent Claims 7, 16; “determining a geographical location of client”, “identifying entities based, on geographical location of client” - dependent Claims 9, 18). 
	
Examiner also points to MPEP 2106.04(a)(2) III to submit that the claims also recite, set forth or describe the abstract “Mental Processes” grouping by use of physical aids such as pen, paper, slide rulers in “generating” and “displaying” “matrix/expended matrix” of “1st & 2nd” “level binary selectable feedback choices” for concomitant opinion [here “both negative and positive feedback choice”], subsequent opinions [“expanded matrix of 2nd level feedbacks choices” or “feedback options/choices”] as certain results or narrower results of the collection and analysis based on previous observation [“previous interactions, prior input, unstructured data inputs” ], evaluation [here “select[ed] particular feedback choice”] and judgment [here “determining that warning parameter(s) or threshold(s) have been met based, at least in part, on 2nd input”, “identify the particular entity based, on the unstructured data input(s) in the data record matching the one or more parameters”, “identify entities based, at least in part, on geographical location”]. 
	Thus the claims recite, describe or set fort at least one abstract idea. 



	This judicial exception is not integrated into a practical application because 
the additional computer-based elements, as initially strikethrough above, are now tested and found not to integrate the abstract idea into a practical application. MPEP 2106.04(d) and “2019 PEG Advanced Module” Slide 20, both of which rely, among others, on MPEP 2106.05(f),(h),(g) as sections of whether the additional elements integrate the abstract idea into a practical application. Specifically, when tested per MPEP 2106.05(f) the additional computer-based element provide mere instructions to apply the abstract idea [here using expressions such as “by hardware processor(s) of client computing device”, at independent Claims 1, 10 and dependent Claims 11, 14-16, 18 as well as expression “through / with the graphical user interface executing on the client computing device” at independent Claims 1, 10 and dependent Claims 3, 7, 9, 12, 16-18 etc.] where said computer components [as initially strikethrough above] are now found to be merely used as tools to receive, store, or transit data [as recited above] to perform the above recited abstract process, including: monitoring audit log data [preponderantly here as “selectable feedback choices”], requiring software to tailor information as well as generating a second menu from a first menu and sending the second menu [here “expanded matrix of second-level feedback choices relating to selected  1st level binary selectable feedback choice” at independent Claims 1, 10, “wherein generating each expanded matrix of 2nd level feedbacks choices -48-Attorney Docket No. 60353-0021 comprises generating at least one expanded matrix of 2nd level feedback choices to include the preferred feedback categorie(s) of the user profile” at dependent Claims 2, 11; “generating 2nd expanded matrix of 2nd level feedback choices based, at least in part, on selected particular feedback choice in 1st expanded matrix” at dependent Claims 4, 13] and provide it to user on a generic computer [here “in response to first input, causing successive display, in the graphical user interface of each expanded matrix of 2nd level feedback choices generated for each selected 1st level binary selectable feedback choice” at independent Claims 1, 10, “displaying 1st expanded matrix and obtaining input selecting a particular feedback choice” at dependent Claims 4, 13];
	Similarly, when tested per MPEP 2106.05(h), the additional computer-based elements simply limit the abstract combination of collecting information, analyzing it [as mapped above], and displaying certain results of the collection and analysis to data technological filed [preponderantly claimed here as “client computing device”, “graphical user interface executing on client computing device”, “processors”]. A similar inquiry under MPEP 2106.05(g), reveals the additional computer-based elements [as initially strikethrough above] not amounting to more than extra-solutions of: presenting offers to potential customers followed by data gathering / gathering statistics based on the testing about how potential customers responded to the offers [here as “feedback choices / options”] and selecting particular data source or type of data to be manipulated /selecting information based on types of information and availability of information for collection, analysis and display / updating an activity log [here “in graphical user interface” “generating & causing displaying” “for each selected  1st level binary selectable feedback choice” “expanded matrix of 2nd level feedback choices relating to the selected 1st level binary selectable feedback choice” at independent Claims 1, 10, “through graphical user interface selecting 2nd of second-level feedback choices in prior expanded matrices and storing data identifying subset of selected second-level feedback choices” at dependent Claims 3, 12; “displaying 1st expanded matrix and obtaining input selecting a particular feedback choice; generating 2nd expanded matrix of 2nd level feedback choices based, at least in part, on selected particular feedback choice in 1st expanded matrix” at dependent Claims 4, 13; “through graphical user interface executing on client computing device” “obtain” “with 1st input selecting a plurality of 1st level binary selectable feedback choices, unstructured data input(s)” at dependent Claims 7, 16; “1st input and 2nd input is provided by tactile contact with the touch sensitive surface” at dependent Claims 8,17; “through graphical user interface on client computing device” “causing displaying” “selectable options, each of which relates to an entity of entities”; “through graphical user interface executing on client computing device”, “obtain input selecting a selectable option of the plurality of selectable options, the selectable option corresponding to the particular entity and, in response, updating the graphical user interface to cause displaying of the matrix of first-level binary selectable feedback choices” at  dependent Claims 9, 18).







   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as per above, the additional computer-based elements merely apply the already recited abstract idea, narrow it to a field of use or technological environment and/or provide extra solution activities. Also assuming arguendo that, aside from MPEP 2106.05(f),(h),(g) tests above, additional evidence would now be required at Step 2B to demonstrate that the above individual or combination of additional elements are well-understood routine, conventional [as perhaps necessitated by MPEP 2106.05(g)], Examiner would point to MPEP 2106.05(d), to demonstrate the following computer-implemented functions of the additional computer based elements [strikethrough above] are well-understood, routine and conventional:
MPEP 2106.05(d)(I) Examiner points to Applicant’s own Original Specification
	* Original Spec. ¶ [0026] recites commercially available devices: “For purposes of illustrating a clear example, some embodiments herein are described with respect to use with mobile computing devices such as APPLE IPHONE devices, ANDROID devices, and other smartphones, but the broad functions described herein may be used with many other computing devices. For example, embodiments may be used with computers that use HTTP, HTML and web browsers rather than device-specific apps”.
      * Original Spec. ¶ [0164] recites at a high level of generality “Computer system 1700 also includes a main memory 1706, such as a random access memory (RAM) or other dynamic storage device, coupled to bus 1702 for storing information and instructions to be executed by processor 1704. Main memory 1706 also may be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor 1704. Such instructions, when stored in non-transitory storage media accessible to processor 1704, render computer system 1700 into a special-purpose machine that is customized to perform the operations specified in the instructions”. 
       * Original Specification ¶ [0165] reciting at a high level of generality: “Computer system 1700 further includes a read only memory (ROM) 1708 or other static storage device coupled to bus 1702 for storing static information and instructions for processor 1704. A storage device 1710, such as a magnetic disk or optical disk, is provided and coupled to bus 1702 for storing information and instructions”.
Original Specification ¶ [0166] reciting at a high level of generality: “Computer system 1700 may be coupled via bus 1702 to a display 1712, such as a cathode ray tube (CRT), for displaying information to a computer user. An input device 1714, including alphanumeric and other keys, is coupled to bus 1702 for communicating information and command selections to processor 1704. Another type of user input device is cursor control 1716, such as a mouse, a trackball, or cursor direction keys for communicating direction information and command selections to processor 1704 and for controlling cursor movement on display 1712. This input device typically has two degrees of freedom in two axes, a first axis (e.g., x) and a second axis (e.g., y), that allows the device to specify positions in a plane. 
        * Original Specification ¶ [0167] reciting at high level of generality: “Computer system 1700 may implement the techniques described herein using customized hard-wired logic, one or more ASICs or FPGAs, firmware and/or program logic which in combination with the computer system causes or programs computer system 1700 to be a special-purpose machine. According to one embodiment, the-44- Attorney Docket No. 60353-0021techniques herein are performed by computer system 1700 in response to processor 1704 executing one or more sequences of one or more instructions contained in main memory 1706. Such instructions may be read into main memory 1706 from another storage medium, such as storage device 1710. Execution of the sequences of instructions contained in main memory 1706 causes processor 1704 to perform the process steps described herein. In alternative embodiments, hard-wired circuitry may be used in place of or in combination with software instructions”. 
	* Original Specification ¶ [0168] reciting at high level of generality: “The term "storage media" as used herein refers to any non-transitory media that store data and/or instructions that cause a machine to operation in a specific fashion. Such storage media may comprise non-volatile media and/or volatile media. Non-volatile media includes, for example, optical or magnetic disks, such as storage device 1710. Volatile media includes dynamic memory, such as main memory 1706. Common forms of storage media include, for example, a floppy disk, a flexible disk, hard disk, solid state drive, magnetic tape, or any other magnetic data storage medium, a CD-ROM, any other optical data storage medium, any physical medium with patterns of holes, a RAM, a PROM, and EPROM, a FLASH-EPROM, NVRAM, any other memory chip or cartridge. [0169] Storage media is distinct from but may be used in conjunction with transmission media. Transmission media participates in transferring information between storage media. For example, transmission media includes coaxial cables, copper wire and fiber optics, including the wires that comprise bus 1702. Transmission media can also take the form of acoustic or light waves, such as those generated during radio-wave and infra- red data communications”. 
	* Original Specification ¶ [0170] reciting at high level of generality: “Various forms of media may be involved in carrying one or more sequences of one or more instructions to processor 1704 for execution. For example, the instructions may initially be carried on a magnetic disk or solid state drive of a remote computer. The remote computer can load the instructions into its dynamic memory and send the instructions over a telephone line using a modem. A modem local to computer system 1700 can receive the data on the telephone line and use an infra-red transmitter to convert the data to an infra-red signal. An infra-red detector can receive the data carried in the infra-red signal and appropriate circuitry can place the data on bus 1702. Bus 1702 carries the data to main memory 1706, from which processor 1704 retrieves and executes the instructions.-45- Attorney Docket No. 60353-0021The instructions received by main memory 1706 may optionally be stored on storage device 1710 either before or after execution by processor 1704. [0171] Computer system 1700 also includes a communication interface 1718 coupled to bus 1702. Communication interface 1718 provides a two-way data communication coupling to a network link 1720 that is connected to a local network 1722. For example, communication interface 1718 may be an integrated services digital network (ISDN) card, cable modem, satellite modem, or a modem to provide a data communication connection to a corresponding type of telephone line. As another example, communication interface 1718 may be a local area network (LAN) card to provide a data communication connection to a compatible LAN. Wireless links may also be implemented. In any such implementation, communication interface 1718 sends and receives electrical, electromagnetic or optical signals that carry digital data streams representing various types of information”. 
	* Original Specification ¶ [0172] reciting at high level of generality: “Network link 1720 typically provides data communication through one or more networks to other data devices. For example, network link 1720 may provide a connection through local network 1722 to a host computer 1724 or to data equipment operated by an Internet Service Provider (ISP) 1726. ISP 1726 in turn provides data communication services through the world wide packet data communication network now commonly referred to as the "Internet" 1728. Local network 1722 and Internet 1728 both use electrical, electromagnetic or optical signals that carry digital data streams. The signals through the various networks and the signals on network link 1720 and through communication interface 1718, which carry the digital data to and from computer system 1700, are example forms of transmission media. [0173] Computer system 1700 can send messages and receive data, including program code, through the network(s), network link 1720 and communication interface 1718. In the Internet example, a server 1730 might transmit a requested code for an application program through Internet 1728, ISP 1726, local network 1722 and communication interface 1718”. 
	* Original Specification ¶ [0174] reciting at high level of generality: “The received code may be executed by processor 1704 as it is received, and/or stored in storage device 1710, or other non-volatile storage for later execution”. 
	* Original Specification  ¶-46- Attorney Docket No. 60353-0021[0175] “In the foregoing specification, embodiments of the invention have been described with reference to numerous specific details that may vary from implementation to implementation. The specification and drawings are, accordingly, to be regarded in an illustrative rather than a restrictive sense. The sole and exclusive indicator of the scope of the invention, and what is intended by the applicants to be the scope of the invention, is the literal and equivalent scope of the set of claims that issue from this application, in the specific form in which such claims issue, including any subsequent correction”. 
MPEP 2106.05(d)(II), cited by 2019 PEG Advanced Module Slide 37, also shows the following functions of the above additional computer-based elements [as initially strikethrough above] as well‐understood, routine, and conventional:
	* presenting offers and gathering statistics (here “feedback choices / options”)
	* recording a customer’s order / electronic recordkeeping (here “storing & retrieving information in memory”, “generating & storing a data record comprising an identifier of the particular entity, each selected 1st level binary selectable feedback choice, and each selected 2nd level feedback choice” - independent Claims 1,10, “storing data identifying subset of selected second-level feedback choices” at dependent Claims 3, 12, “storing warning parameter(s) or threshold(s) for particular entity”; at dependent Claims 5, 14, “storing unstructured data input(s) in the data record”; at dependent Claims 7, 16);
	* arranging a hierarchy of groups, sorting information (here “for each selected first-level binary selectable feedback choice, generating and causing displaying in graphical user interface, an expanded matrix of second-level feedback choices relating to the selected first-level binary selectable feedback choice; in response to first input, causing successive display, in the graphical user interface of each expanded matrix of second-level feedback choices generated for each selected first-level binary selectable feedback choice” at independent Claims 1, 10, “wherein generating each expanded matrix of second-level feedbacks choices -48-Attorney Docket No. 60353-0021 comprises generating at least one expanded matrix of second-level feedback choices to include the preferred feedback categorie(s) of the user profile” at dependent Claims 2, 11, “wherein generating user profile comprises receiving prior input through the graphical user interface selecting a subset of second-level feedback choices in prior expanded matrices and storing data identifying the subset of selected second-level feedback choices” at dependent Claims 3, 12; “wherein generating and displaying each expanded matrix of second-level feedback choices comprises: generating a first expanded matrix of second-level feedback choices; displaying the first expanded matrix and obtaining input selecting a particular feedback choice; generating a second expanded matrix of second-level feedback choices based, at least in part, on the selected particular feedback choice in the first expanded matrix” at dependent Claims 4, 13, “wherein generating each expanded matrix of second-level feedbacks choices comprises generating at least one expanded matrix of second-level feedback choices to include the one or more particular parameters” at dependent Claims 6, 15)
	* US 20130262501 A1 ¶ [0001] last sentence confirms conventionality of
manipulating unstructured data: Conventional open-domain QA systems derive the answer from unstructured data, e.g. documents, text corpus, file collections, etc. 
	With respect to Claims 8, 17 reciting “graphical user interface comprises a touch sensitive surface overlaying a video display, the touch sensitive surface configured to detect tactile contact with the touch sensitive surface; wherein the first input and second input is provided by tactile contact with the touch sensitive surface”	Examiner points to: 
	* US 20110148807 A1 teaching at ¶ [0005] the overlying feature of claims 8,17 as follows: “Some cell phone manufacturers like AppleTM  attempt to address the overcrowded user interface by deploying a capacitive sensing touch screen overlay that resides atop a video display” in light of 
	* Original Specification at ¶ [0026] commercially available devices: “For purposes of illustrating a clear example, some embodiments herein are described with respect to use with mobile computing devices such as APPLE IPHONE devices, ANDROID devices, and other smartphones, but the broad functions described herein may be used with many other computing devices. For example, embodiments may be used with computers that use HTTP, HTML and web browsers rather than device-specific apps”.
	* US 20110313849 A1 Method and system for effective market research teaching at ¶ [0060] 1st sentence: “user interface 614 (which may include any or all of a conventional alphanumeric keypad, a touch sensitive display overlay…” 
	* US 20130005404 A1 ¶ [0030] “As shown in Fig. 9, display screen 210 may include a first portion comprising first display screen 240 that may include conventional LED or LCD technology such as a backlit touch screen display 242 and a touch sensitive overlay 244”.
         * US 6058304 A column 13 lines 5-10: “Although Fig.8 shows a touch sensitive screen 90 (e.g., an overlay) separate from a conventional display screen, any applicable touch sensitive screen technology can be used, either though the use of an addition to an existing conventional display screen, or the use of a display screen with integral touch sensitivity”.
	* US 5681285 A teaching at column 8 lines 4-5: “conventional” “a tactile feedback silicone rubber overlay”
	In conclusion, Claims 1-18 recite, describe or set forth the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the claims are ineligible. 
















Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,4-6,10,13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over: 
	* Olander et al, US 20140193794 A1 hereinafter Olander in view of 
	* Hussam et al, US 20110184781 A1 hereinafter Hussam.  As per,

Claims 1, 10 
Olander teaches:  “A method of causing displaying an improved computer graphical user interface programmed to provide adaptive feedback, the method comprising”: / “One or more non-transitory computer-readable media storing instructions which, when executed by one or more hardware processors, cause performance of” (Olander Figs.1-5 below):
	
	- “causing displaying, by one or more hardware processors of a client computing device, a graphical user interface comprising a matrix of first-level binary selectable feedback choices, the matrix comprising positive and negative feedback options for multiple aspects of a particular entity” (Olander Fig.6A & ¶ [0026] 5th-6th sentence: The initial choice node of choice tree is related to a question entity with template text of "Would you recommend <BUSINESS> to a friend?" and has question choice values of "yes" and "no" for answer options. As shown in Fig. 6A, the generated question displayed to user is "Would you recommend 1st United Auto Sales to a friend?" and the answer options are "Yes" and "No"), “the graphical user interface being configured to accept input selecting any number of the first-level binary selectable feedback choices, including both a negative and positive feedback choice for a particular aspect of the particular entity” (Olander ¶ [0034] 11th sentence: the sentiment of a sentence template indicate to review generation engine whether sentence template should be used for recommendation (e.g. positive), not recommendation (negative), or both recommendation and not  recommendation. Examiner also notes that expression “any number of the first-level binary selectable feedback choices” is broad enough under MPEP 2111 to encompass positive or negative feedback which is taught by  Olander ¶ [0033] 4th sentence, ¶ [0034] 11th sentence).
	- “obtaining, through the graphical user interface executing on the client computing device, first input selecting a plurality of the first-level binary selectable feedback choices” 	(Olander ¶ [0027] 1st sentence: If user selects "Yes", then the survey generation engine 102 may base the next question on a child choice node of the initial choice node); 
	
	- “for each selected first-level binary selectable feedback choice, generating and causing displaying in the graphical user interface, an expanded matrix of second-level feedback choices relating to the selected first-level binary selectable feedback choice”; 
          (Olander ¶ [0027] If user selects "Yes", then survey generation engine 102 may base next question on a child choice node of initial choice node. This child choice node has question choice values of "value", "work", "convenience", "professionalism" and is related to a question entity with template text of "What did you like about <BUSINESS>?" and a question type of multiple selection. in Fig.6B, the generated question displayed to user is "What did you like about 1st United Auto Sales?" and has answer options of "value", "work", "convenience", "professionalism". The business name "1st United Auto Sales" has been substituted into the placeholder <BUSINESS> in the question template text. The user can select one or more of these answer options in response to the question. In Fig. 6B, the user selected "value" and "convenience" as the criteria for why the user liked the business, and did not select "work" and "professionalism".
	Olander ¶ [0028] 1st-2nd sentences: survey generation engine 102 may base next question on other child choice node of child choice node. Here, selection of answer option "value" results in child choice node with question choice values of "very cheap" and "fairly priced" related to question entity with template text How would you describe <CHOICE>? and a question type of multiple selection. Olander ¶ [0032] for similar example). 
	
	- “in response to the first input, causing successive display, in the graphical user interface of each expanded matrix of second-level feedback choices generated for each selected first-level binary selectable feedback choice”
	(Olander ¶ [0028] 3rd - 5th sentences: As shown in Fig. 6C, the generated question displayed to the user is "How would you describe the prices?" where the question text 
	
	- “obtaining, through the graphical user interface executing on the client computing device, second input selecting one or more of the second-level feedback choices in each expanded matrix”
	(Olander ¶ [0028] last sentence: answer options are "very cheap" & "fairly priced" for question shown in Fig. 6C and user selected "fairly priced" as price description. 
	Olander ¶ [0029] 1st sentence: Because user selected "value" and "convenience" for question in Fig.6B, the survey generation engine 102 may base next question on further child choice node of the child choice node.); “and”

	- “generating and storing a data record comprising 
	(Olander ¶ [0025] 4th sentence: the selected answer options may be stored in an answer tree data structure in the survey database 108.
            Olander Fig. 6I & ¶ [0033]: a review may be generated by the review generation engine 104 after the answers to one or more of the questions posed in the survey have been received from the user and stored in one or more answer trees that are stored in the survey database 108, as described above. In some embodiments, two answer trees may be stored in the survey database 108 for the initial traversal of the choice tree to collect the initial sentiments from the user, and the second traversal of the choice tree to collect the opposite sentiments from the user. Thus the generated review may include sentences that include positive, neutral, and/or negative sentiments and/or opinions)





    PNG
    media_image1.png
    1422
    978
    media_image1.png
    Greyscale

       Olander Annotated Figs. 6A-6F from Original Figs 6A-6F in support of rejection arguments 

	Olander goes as far as reciting at ¶ [0042] 2nd sentence: The user can select to view the review (as shown in Fig.6I), if desired. The final review (e.g., the edited review, or the generated review, if the user made no edits to the generated review) may be stored in the review database 110 and be associated with the business, with Fig.6I apparently
Depicting the name identifier of the entity: 1st United Auto Sales.     
	Olander goes as far as reciting at ¶ [0045] 2nd sentence: selected answer options that are stored in the review database 110 for users may be analyzed by the analytics engine 106 to produce analytic data, such as overall ratings, reasons and/or factors why a business or particular location of a business has been recommended or not recommended, the number of reviews, the date and time of the reviews, and other data). 
- Thus -
	Olander might suggests but certainly does not explicitly recite to anticipate:  
	- “generating and storing a data record comprising an identifier of the particular entity, each selected first-level binary selectable feedback choice, and each selected second-level feedback choice” as claimed.
- However-
	Hussam is next relied by Examiner as analogous art. Specifically,  Hussam provides at ¶ [0031] 1st sentence: user experience data 108 associated with both negative response identifier 114 & positive response identifier 112, for example, a portion of user experience data 108 includes a positive response & other portion of user experience data 108 includes negative response. In such analogous art of multiple, aggregated feedback Hussam further teaches or at least suggests:   
	- “generating and storing a data record comprising an identifier of the particular entity, each selected first-level binary selectable feedback choice, and each selected second-level feedback choice” (bolded emphasis added on the untaught term) 
	(Hussam ¶ [0026] 3rd sentence: Analysis engine store in patient experience data repository 116 patient experience data 108, info indicative of whether patient experience data 108 is associated with positive response tag 112 and/or negative response tag 114
	Hussam Figs. 4-5 and ¶ [0047] 6th-7th sentences: analysis engine 110 also generates scores for individual physicians [as entities: Dan Smith M.D., Jack Allen M.D., 
	It would have been obvious to one skilled in the art, at the time of the invention, to modify Olander’s “method” / “non-transitory media” to include “generating and storing a data record comprising an identifier of the particular entity, each selected first-level binary selectable feedback choice, and each selected second-level feedback choice” in view of Hussam in order to detect instances when the customer satisfaction level have decreased by 12% with regard to the prior’s day’s satisfaction levels (Hussam ¶ [0051] last sentence) and to effectively address such alert in real-time (Hussam ¶ [0018]-¶[0019], mid-¶ [0028]) as well as to improve the customer care through follow ups survey (Hussam ¶ [0020]). Hussam would further provide the report on an easy to read dashboard of the graphical user interface (Hussam ¶ [0018] last sentence, ¶ [0039] 1st sentence). Hussam would also provide the versatility of centralized or disparate processing of data (Hussam
¶ [0034] 2nd sentence, ¶ [0063] 2nd sentence). The predictability of such modification is 
evidenced by the broad level of skill of one of ordinary skills in the art as complementarily indicated by Olander at ¶ [0071] and further by Hussam ¶ [0061]. MPEP 2143 G.  
	Further, the claimed invention can also be viewed as a mere combination of old elements in a similar surveying field of endeavor. In such combination each element merely would have performed the same survey analyzing and identifying functions as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Olander in view of Hussam, the results of the combination would have fitted together, liked pieces of a puzzle, in a complementarily and predictable manner. MPEP 2143 A.  






Claims 4, 13
Olander / Hussam teaches all the limitations in claims 1, 10 above. Furthermore,
Olander further teaches or suggests: “wherein generating and displaying each expanded matrix of second-level feedback choices comprises”: 
	- “generating a first expanded matrix of second-level feedback choices”
	    (Olander Fig. 6A and ¶ [0026] last two sentences: As shown in Fig.6A, the generated question displayed to the user is "Would you recommend 1st United Auto Sales to a friend?" and answer options are "Yes" and "No". The business name "1st United Auto Sales" substituted into the placeholder <BUSINESS> in the question template text); 
	- “displaying the first expanded matrix and obtaining input selecting a particular feedback choice”
	   (Olander ¶ [0026] last sentence: The business name "1st United Auto Sales" has been substituted into the placeholder <BUSINESS> in the question template text.
	    Olander ¶ [0027]: If user selects "Yes", then survey generation engine 102 may base next question on a child choice node of initial choice node. This child choice node has question choice values of "value", "work", "convenience", "professionalism" and is related to a question entity with template text of "What did you like about <BUSINESS>?" and a question type of multiple selection. As shown in Fig.6B, the generated question displayed to the user is "What did you like about 1st United Auto Sales?" and has answer options of "value", "work", "convenience", and "professionalism". The business name "1st United Auto Sales" has been substituted into placeholder <BUSINESS> in the question template text. The user can select one or more of these answer options in response to the question. In FIG. 6B, the user selected "value" and "convenience" as the criteria for why the user liked the business, and did not select "work" and "professionalism"); “and” 	
	- “generating a second expanded matrix of second-level feedback choices based, at least in part, on the selected particular feedback choice in the first expanded matrix”
	    (Olander ¶ [0028]: survey generation engine 102 may base next question on another child choice node of the child choice node. In this case, the selection of answer option "value" results in the child choice node with question choice values of "very cheap" and "fairly priced" and is related to a question entity with template text of "How would you describe the <CHOICE>?" and a question type of multiple selection. As shown in Fig.6C, 
	         Olander ¶ [0029] Because user selected "value" and "convenience" for the question in Fig. 6B, the survey generation engine 102 may base the next question on a further child choice node of the child choice node. The further child choice node may be related to the answer option "convenience" and can have question choice values of "easy to set up appointment", "many appointment times available", "flexible appointment times" and "online scheduling", and be related to a question entity with template text of "What did you find <CHOICE> about <BUSINESS>?" and a question type of multiple selection. As shown in Fig. 6D, the generated question displayed to the user is "What did you find convenient about 1st United Auto Sales?" where the question text value of "convenient" has been substituted into the placeholder <CHOICE> in the question template text and the business name "1st United Auto Sales" has been substituted into the placeholder <BUSINESS>. The answer options are "easy to set up an appointment", "many appointment times available", "flexible appointment times" and "online scheduling" and the user selected "easy to set up an appointment" and "flexible appointment times" as attributes that they found convenient about the business, and did not select "many appointment times available" and "online scheduling").










Claim 5, 14 
Olander / Hussam teaches all the limitations in claims 1, 10 above.
Olander does not explicitly recite “further comprising”: / “instructions when executed by the one or more hardware processors, further cause performance of”
      - “storing one or more warning parameters or thresholds for the particular entity and”
      - “determining that the one or more warning parameters or thresholds have been met based, at least in part, on the second input and, in response, sending a notification to a management computing device” as claimed. 
	
Hussam in such analogous multiple, aggregated feedback teaches or suggests “further comprising”: / “instructions when executed by the one or more hardware processors, further cause performance of”   	 
	- “storing one or more warning parameters or thresholds for the particular entity”
	   (Hussam ¶ [0019] 3rd sentence: when an alert is resolved, the alert is archived, e.g., by being stored in a data repository); “and” 
	- “determining that the one or more warning parameters or thresholds have been met based, at least in part, on the second input and, in response, sending a notification to a management computing device”
	(Hussam ¶ [0018] 4th-6th sentences: providing an automated dashboard of alerts that visually alert the staff in the healthcare facility that the user's actual satisfaction level is below predefined threshold. In this example, through the dashboard, the staff can contact the user, e.g., through email, text and telephone calls to engage with the user and to resolve the problem and to follow-up with the user to ensure that the problem has been resolved. Generally, a dashboard includes a graphical user interface that organizes and presents information in a way that is easy to read.
	Hussam ¶ [0019] In an example, the dashboard displays real-time alerts, for example, as the system in real-time determines that a patients satisfaction level has dropped below the threshold level. Additionally, as described herein, the dashboard may be used to resolve alerts, for example, by contacting the user to resolve the problem and immediately after contacting the user (and resolving the problem) prompting the user to fill out another user questionnaire to reflect the user's new, increased level of satisfaction. 
	Rationales to modify/combine Olander / Hussam are above and reincorporated. 

Claims 6, 15
Olander / Hussam teaches all the limitations in claims 1, 10 above. Furthermore, 
Olander teaches or suggests “further comprising”: / “instructions when executed by the one or more hardware processors, further cause performance of”
	- “receiving a query to identify one or more locations with one or more particular parameters” (Olander ¶ [0023] 3rd - 5th sentences: The template text of the question may include location or placeholders for substituting particular word(s). For example, the template text may be "Would you recommend <BUSINESS> to a friend?" and the placeholder <BUSINESS> can be replaced with the name of the business. As another example, the template text may be "How would you describe the <CHOICE>?" and the placeholder <CHOICE> can be replaced with the question text value in a child choice node corresponding to an answer option that a user had previously selected); “and”
	
	- “responding to the query with at least an identifier of the particular entity”;
	   (Olander ¶ [0026] last sentence: The business name "1st United Auto Sales" has been substituted into the placeholder <BUSINESS> in the question template text).
 	
	- “wherein generating each expanded matrix of second-level feedbacks choices comprises generating at least one expanded matrix of second-level feedback choices to include the one or more particular parameters”
(Olander ¶ [0028] survey generation engine 102 may base next question on other child choice node of the child choice node. In this case, the selection of the answer option "value" results in the child choice node with question choice values of "very cheap" and "fairly priced" and is related to a question entity with template text of "How would you describe the <CHOICE>?" and a question type of multiple selection. As shown in Fig.6C, the generated question displayed to the user is "How would you describe the prices?" where the question text value of "prices" has been substituted into the placeholder <CHOICE> in the question template text. The question text value of "prices" is substituted for the placeholder <CHOICE> because the user selected "value" as an answer to the question shown in Fig. 6B and that particular child choice node has a question text value of "prices" and was related to a price-related attribute. The answer options are "very cheap" and "fairly priced" for the question shown in Fig.6C and the user selected "fairly priced" as their description of the prices, and did not select "very cheap".
	Olander ¶ [0029] Because user selected "value" and "convenience" for question in Fig.6B, the survey generation engine 102 may base the next question on a further child choice node of the child choice node. The further child choice node may be related to the answer option "convenience" and can have question choice values of "easy to set up an appointment", "many appointment times available", "flexible appointment times" and "online scheduling", and be related to a question entity with template text of "What did you find <CHOICE> about <BUSINESS>?" and a question type of multiple selection. As shown in Fig.6D, the generated question displayed to the user is "What did you find convenient about 1st United Auto Sales?" where the question text value of "convenient" has been substituted into the placeholder <CHOICE> in the question template text and the business name "1st United Auto Sales" has been substituted into the placeholder <BUSINESS>. The answer options are "easy to set up an appointment", "many appointment times available", "flexible appointment times" and "online scheduling" and the user selected "easy to set up an appointment" and "flexible appointment times" as attributes that they found convenient about the business, and did not select "many appointment times available" and "online scheduling").



Hussam also teaches or suggests: 
	- “receiving a query to identify one or more locations with one or more particular parameters” (Hussam ¶ [0039] 3rd sentence: Using the report, report viewers may determine which areas (e.g., departments, medical procedures, staff, and so forth) of a healthcare facility are performing at a satisfactory level and which departments, medical procedures and areas of the healthcare facility are performing below a satisfactory level
                      Hussam ¶ [0050] 2nd - 3rd sentence: regional metrics 506 include information specifying patients' satisfaction with a physician that have been aggregated across a regional geographical area (e.g., a county, a city, a state, and so forth National metrics 508 include information specifying patients' satisfaction with a physician that have been aggregated at a national level) “and”
	- “responding to the query with at least an identifier of the particular entity”;
	       (Hussam ¶ [0039] 4th sentence: an area of healthcare facility is determined to be performing at a satisfactory level if a majority of patient experience data associated with the area of the healthcare facility is associated with a positive response tag.
	        Hussam ¶ [0050] 2nd - 3rd sentence: regional metrics 506 include information specifying patients' satisfaction with a physician that have been aggregated across a regional geographical area (e.g., a county, a city, a state, and so forth National metrics 508 include information specifying patients' satisfaction with a physician that have been aggregated at a national level.
                  Hussam ¶ [0052] 1st - 3rd sentences: In an exemplary embodiment described herein, sections 606, 608, 610 include information indicative of patient satisfaction levels for various areas of the healthcare facility, including, e.g., the call center, the front desk and the radiology department. In an example, analysis engine 110 is configured to determine which area of a healthcare facility patient experience data 108 (or a portion thereof) pertains to. In this example, analysis engine 110 does so by parsing patient experience data 108 for terms indicative of an area of the healthcare facility).
	Rationales to modify/combine Olander / Hussam were presented above.





Claims 2, 3, 11, 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over: 
	* Olander / Hussam as applied to claims 1, 10 above, in further view of
          * Wong et al, US 20100077095 A1 hereinafter Wong. As per, 
Claims 2, 11 
Olander / Hussam as a combination does not explicitly recite: “further comprising”: / “instructions when executed by the one or more hardware processors, further cause performance of”
	- “generating a user profile based on previous interactions of the client computing device with the graphical user interface, the user profile identifying one or more preferred feedback categories” 
	- “wherein generating each expanded matrix of second-level feedbacks choices -48-Attorney Docket No. 60353-0021 comprises generating at least one expanded matrix of second-level feedback choices to include the one or more preferred feedback categories of the user profile” as claimed.   

Wong however in analogous art of providing feedback to surveys teaches or suggests: 
“further comprising”: / “instructions when executed by the one or more hardware processors, further cause performance of”
	- “generating a user profile based on previous interactions of the client computing device with the graphical user interface, the user profile identifying one or more preferred feedback categories” (Wong ¶ [0162] 3rd sentence & Fig.14 element 1406 profiling the user who Like Ad and Fig. 14 element 1408 profiling user who Don’t Like Ad)
	- “wherein generating each expanded matrix of second-level feedbacks choices -48-Attorney Docket No. 60353-0021 comprises generating at least one expanded matrix of second-level feedback choices to include the one or more preferred feedback categories of the user profile” 
	                         (Wong ¶ [0162] 3rd-4th sentences, Fig.14, 1412: expending into Why don’t you like this ad? -> 1414: Choose reason).  
It would have been obvious to one skilled in the art, at the time of the invention to further modify Olander / Hussam’s  “method”/”non-transitory media” to further include 
“generating a user profile based on previous interactions of the client computing device with the graphical user interface, the user profile identifying one or more preferred feedback categories” and “wherein generating each expanded matrix of second-level feedbacks choices -48-Attorney Docket No. 60353-0021 comprises generating at least one expanded matrix of second-level feedback choices to include the one or more preferred feedback categories of the user profile” in further view of Wong to improve the survey with answered options (Wong ¶ [0139] 5th-6th sentences) and incentivizing with compensation, as market force, to improve accuracy of selecting future advertisement surveys (Wong ¶ [0162] last two sentences).
The predictability of such modification is corroborated by broad level of one of ordinary skills in the art taught by Olander at ¶ [0071], Hussam at ¶ [0061] and Wong at ¶ [0164].
     Further the claimed invention can also be viewed as mere combination of old elements in a similar surveying field of endeavor. In such combination each element merely would have performed the same data gathering and data categorization or association function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Olander/Hussam in further view of Wong, the results of the combination would have fitted together, as pieces of a puzzle, in a complementary and predictable manner. 

Claims 3, 12 
Olander / Hussam / Wong teaches all the limitations above in claims 2, 11.
Olander further teaches or suggests: 
	- “
	Olander ¶ [0025] 4th sentence: the selected answer options may be stored in an answer tree data structure in the survey database 108.
            Olander Fig. 6I & ¶ [0033]: a review may be generated by the review generation engine 104 after the answers to one or more of the questions posed in the survey have been received from the user and stored in one or more answer trees that are stored in the survey database 108, as described above. In some embodiments, two answer trees may be stored in the survey database 108 for the initial traversal of the choice tree to collect the initial sentiments from the user, and the second traversal of the choice tree to and/or opinions
	Olander ¶ [0042] 2nd sentence: The user can select to view the review (as shown in FIG. 6I), if desired. The final review (e.g., the edited review, or the generated review, if the user made no edits to the generated review) may be stored in the review database 110 and be associated with the business, with Fig.6I apparently
Depicting the name identifier of the entity: 1st United Auto Sales.     
	Olander ¶ [0045] 2nd sentence: selected answer options that are stored in the review database 110 for users may be analyzed by the analytics engine 106 to produce analytic data, such as overall ratings, reasons and/or factors why a business or particular location of a business has been recommended or not recommended, the number of reviews, the date and time of the reviews, and other data)
     Rationales to modify/combine Olander / Hussam were presented above. 

Olander / Hussam as the combination above does not explicitly recite: 
	- “wherein generating the user profile comprises receiving prior input through the graphical user interface selecting a subset of second-level feedback choices in prior expanded matrices…” as claimed. 

Wong however in analogous art of providing feedback to surveys teaches or suggests: 
	- “wherein generating the user profile comprises receiving prior input through the graphical user interface selecting a subset of second-level feedback choices in prior expanded matrices…” 
	(Wong Fig.14 & ¶ [0162] 3rd-4th sentences: The interface 1402 includes a second control 1408 for indicating that the advertisement was not liked by the user 132. Selection of either the first control 1406 or the second control 1408 opens a control set 1412 in which the user 132 can indicate why they liked or didn't like the advertisement. 
   
     Rationales to modify/combine Olander/Hussam/Wong are above and reincorporated. 






Claims 7, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over: 
	* Olander / Hussam as applied to claims 1, 10 above, in further view of
	* Blair-Goldensohn et al, US 8417713 B1 hereinafter Blair-Goldensohn. As per, 
Claims 7, 16 
Olander / Hussam teaches all the limitations in claims 1, 10 above.
Olander further teaches or suggests: “further comprising” / “instructions when executed by the one or more hardware processors, further cause performance of”
	- “obtaining, through the graphical user interface executing on the client computing device, with the first input selecting a plurality of the first-level binary selectable feedback choices,  
       (Olander Fig.6A & ¶ [0026] 5th-6th sentence: The initial choice node of choice tree is related to a question entity with template text of "Would you recommend <BUSINESS> to a friend?" and a question type of single selection, and has question choice values of "yes" and "no" for answer options. As shown in Fig. 6A, the generated question displayed to the user is "Would you recommend 1st United Auto Sales to a friend?" and the answer options are "Yes" and "No"
        Olander ¶ [0027] 1st sentence: If user selects "Yes", then survey generation engine 102 may base next question on child choice node of initial choice node first-level
        Olander ¶ [0034] 11th sentence: the sentiment of a sentence template indicate to review generation engine 104 whether the sentence template should be used for a recommendation (e.g. positive), not recommendation (negative), or both recommendation and not  recommendation).
	Rationales to modify/combine Olander / Hussam were presented above. 

Olander ¶¶ [0001], [0008], [0010], [0014], [0016]- [0018], [0026] 1st sentence, [0033] 1st, 5th sentences, [0043], [0044] 1st sentence, [0045] - [0047], [0058], [0059], [0067] 6th sentence,   preponderantly teaches his feedback as human-readable review prose.





Olander does not explicitly equate his review prose as unstructured as required by:
	- “-49-Attorney Docket No. 60353-0021obtaining, through the graphical user interface executing on the client computing device, with the first input selecting a plurality of the first-level binary selectable feedback choices, one or more unstructured data inputs” (emphasis added); 
	- “storing the one or more unstructured data inputs in the data record”; 
	- “receiving a search for an entity matching one or more parameters”
	- “identifying the particular entity based, at least in part, on the one or more unstructured data inputs in the data record matching the one or more parameters”.
Hussam also does not solve this. 

Blair-Goldensohn however in analogous obtaining user feedback teaches or suggests: 
	- “-49-Attorney Docket No. 60353-0021obtaining, through the graphical user interface executing on the client computing device, with the first input selecting a plurality of the first-level binary selectable feedback choices, one or more unstructured data inputs”
	(Blair-Goldensohn column 4 lines 23-28: Unstructured reviews are obtained through Network 114 from sources of textual info which reference the entities including, but not limited to, web pages and/or portions of web pages, blogs, emails, newsgroup postings, and/or other electronic messages, etc. Blair-Goldensoh column5 line 30: A display 218 is coupled to the graphics adapter 212); 
	
	- “storing the one or more unstructured data inputs in the data record”; 
       (Blair-Goldensohn column 3 line 64 - column 4 line 3: Entity Ranking Data Repository 14 stores…unstructured reviews and other data to rank search results for reviewable Entities. Reviewable entities 315 include any person, place or thing about which opinion is likely to be expressed such as restaurants. hotels etc. Similarly see
         Blair-Goldensohn column 4 lines 33-53: In one embodiment, the Entity Ranking Data Repository 140 stores textual reviews from… unstructured reviews of the Reviewable Entity 315 in Entity Sentiment Database 142…. In alternate embodiments, the textual reviews from structured and unstructured reviews of the reviewable entity and entity ratings may be stored in one corpus. According to the embodiment, the Entity Sentiment Database 142 may store a value which indicates the likelihood that an unstructured textual review contains an opinion or sentiment about the reviewable entity)
receiving a search for an entity matching one or more parameters”
	(Blair-Goldensohn column 1 lines 30-38: Often searches are performed for entities about which public opinion is expressed such as… restaurants and hotels.  This opinion or sentiment is also a valuable indicator of relevance of search results.  For instance, if a user searches for French restaurants, it is most likely that a user would like to know of the restaurants most favorably reviewed.  Similarly, most users who search for hotels in a geographic area wish to see results containing hotels with the best reviews. For example
	Blair-Goldensohn column 6 lines 4-6: Each Review 313 consists of a Review ID 204, P(entity) value 306, P(sentiment) value 308, and Entity Review Text[s] 318.
	Blair-Goldensohn column 6 lines 31-42: P(entity) value 306 represents likelihood that Review 313 is about Entity 315.  For Reviews 313 including Textural Reviews 310 from unstructured reviews, P(entity) value 306 can be a function of any inforegarding the Review 313 such as the source of Review 313 or author of the Review 313.  The P(entity) value 306 can also be determined based on any metric generated from the analysis of the Textual Review 310, such as the number of times the entity is mentioned in the Textual Review 310 or a title of the Textual Review 310.  According to the embodiment, P(entity) value 306 may be a categorical (high, medium, low) or numeric value.   
	Blair-Goldensohn column 6 lines 47-58: P(sentiment) value 308 represents the likelihood that the Review 313 contains a sentiment about the Entity 315.  For Reviews 313 including Textual Reviews 310 from unstructured reviews, the P(sentiment) value 306 can be a function of any info regarding the entity such as source of Review 313 or author of Review 313.  P(sentiment) value 308 can also be determined based on any metric generated from analysis of Textual Review 310, such as number of tokens representing adjectives in the Textual Review 310.  According to the embodiment, the P(sentiment) value 306 may be categorical (e.g. high, medium, low) or numeric value); 
	
	- “identifying the particular entity based, at least in part, on the one or more unstructured data inputs in the data record matching the one or more parameters”
	(Blair-Goldensohn column 6 lines 6-14: Each Entity Review Text 318 contains an Entity Text ID 314, Entity Text 316, Sentiment Score 312.  Entity ID 302 be any unique identifier that uniquely identifies (e.g. primary key in Entity Sentiment Database 142) 
	Blair-Goldensohn column7 lines 13-24: Each Entity Review Text 318 comprises an Entity Text ID 314, an Entity Text 316 and a Sentiment Score 312. The Entity Text ID 314 is a unique identifier used to identify the Entity Review Text 318.  The Entity Text 316 is the portion of the Textual Review 310 which contains sentiment about the Reviewable Entity 315.  The Ranking Analysis Engine 130 identifies one or more Entity Texts 316 from the Textual Review 310.  The identification of Entity Review Texts 318 is discussed in detail below with respect to the Text Selection Module 502 in Fig. 5. For example, 
	Blair-Goldensohn column 4 lines 28-32: unstructured reviews are analyzed to produce values which indicate likelihood that unstructured review pertains to Reviewable Entity 315 and unstructured review contains a sentiment or opinion about Reviewable Entity 315. Similarly	Blair-Goldensohn column 4 lines 44-46: Entity Sentiment Database 142 may store a value which indicates likelihood that unstructured textual review contains an opinion or sentiment about reviewable entity. In some embodiments, Entity Sentiment Database 142 also contains a value which indicates likelihood that unstructured review pertains to the entity.  For example Blair-Goldensohn column 6 lines 48-53: For Reviews 313 including Textual Reviews 310 from unstructured reviews, P(sentiment) value 306 can be a function of any information regarding the entity. Most importantly see 
	Blair-Goldensohn column 9 line 53 to column 10 line 8: A Text Selection Module 502 identifies 614 one or more Entity Texts 316 from Textual Review 310. Text Selection Module 502 first identifies 614 one or more tokens corresponding to the Reviewable Entity 315 in each Textual Review 310. The Text Selection Module 502 then identifies 614 one or more Entity Texts 316 by identifying 614 a set of tokens proximate to the token corresponding to Reviewable Entity 315. In some embodiments, the set of tokens in each Entity Text 316 is of fixed size for all Textual Reviews 310. In a specific embodiment, the set of tokens in each Entity Text 316 will correspond to 2 sentences adjacent to (i.e. before and after) the sentence containing the token corresponding to the Reviewable Entity 315.
In alternate embodiment, the set of tokens in each Entity Text 316 will be proportional to one or both of the P(entity) 306 value and the P(sentiment) 308 value. For instance, if the P(entity) value 306 or the P(sentiment) value 308 is low indicating a low likelihood 
	It would have been obvious to one skilled in the art, at the time of the invention, to further modify the combination of Olander / Hussam “method”/”non-transitory media”  to further include further “-49-Attorney Docket No. 60353-0021obtaining, through the graphical user interface executing on the client computing device, with the first input selecting a plurality of the first-level binary selectable feedback choices, one or more unstructured data inputs”; “storing the one or more unstructured data inputs in the data record”; “receiving a search for an entity matching one or more parameters”; “identifying the particular entity based, at least in part, on the one or more unstructured data inputs in the data record matching the one or more parameters” in further view of Blair-Goldensohn in order to utilize unstructured data for finer precision and more granularity when the user expresses different types of sentiment within the same review e.g. food great, service bad (Blair-Goldensohn column1 lines 52-59). Blair-Goldensohn would also effectively integrate blogs or personal webpages into the search result ranking and would also correct inconsistencies among both reviewers & patrons such as due to differences in ranking system scales (Blair-Goldensohn column 1 line 60-column 2 line 3). Blair-Goldensohn would also effectively reveal consensus among unstructured reviews (Blair-Goldensohn column 9 lines 1-17). The predictability of such modification is corroborated by the broad level of skills of one of ordinary skills in the art as articulated by Blair-Goldensohn in at least column 17 lines 26-32. MPEP 2143G
	Further, the claimed invention can also be viewed as a mere combination of old elements in a similar obtaining user feedback field of endeavor. In such combination each element merely would have performed the same surveying a, organizing and analysis function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Olander / Hussam in view of Blair-Goldensohn, the results of the combination would have fitted together in a complementary and predictable manner.
	


Claims 8, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over: 
	* Olander / Hussam as applied to claims 1, 10 above, in further view of
	* Foo et al, US 20130191182 A1 hereinafter Foo, in further view of
	* Murphy; Arthur J. US 5305195 A hereinafter Murphy. As per, 
Claims 8, 17 Olander / Hussam teaches all the limitations in claims 1, 10 above. 
Olander ¶ [0054] further teaches a touch screen.  
Hussam ¶ [0059] also teaches tactile feedback input 
	Rationales to modify/combine Olander / Hussam were presented above. 
Olander / Hussam as a combination does not explicitly recite: “wherein”: 
	- “the graphical user interface comprises a touch sensitive surface overlaying a video display, the touch sensitive surface configured to detect tactile contact with the touch sensitive surface”; 
	- “wherein the first input and second input is provided by tactile contact with the touch sensitive surface” as claimed. 
Foo however in analogous art of proving user feedback teaches or suggests “wherein”: 
	- “the graphical user interface comprises a touch sensitive surface (Foo ¶ [0135] the system comprises at least one client terminal computer with a display device, with at least one corresponding tactile input device. The tactile input device includes a touch screen, buttons, or tactile means that one must press or touch in order to provide an input. Similarly Foo ¶ [0165]-¶ [0166], ¶ [0169] - ¶ [0171]); 
	- “wherein the first input and second input is provided by tactile contact with the touch sensitive surface” (Foo Fig.9 & [0206] upon receiving 1st user input into tactile input device, user feedback data acquisition service comprise step of client terminal computer providing pre-determined 2nd set of user feedback messages on display device.  The 2nd set of user feedback messages can be generated or selected according 1st user input). 
	It would have been obvious to one skilled in the art, at the time of the invention, to further modify Olander / Hussam to further include “the graphical user interface comprises a touch sensitive surface and “wherein the first input and second input is provided by tactile contact with the touch sensitive surface” in further view of Foo to provide an improved feedback system (Foo ¶ [0005]) to improve services provided by a workforce of the airport (Foo ¶ [0030] 3rd sentence), as well as to improve integrity of received service data (Foo ¶ [0108]), utilizing current trends or status of services provided by business entities operating to be analyzed rapidly for improving these business services (Foo ¶ [0132] 2nd sentence). Foo would further provide an improved mobile computing device that provide instant audio communication capabilities without the necessity to plug in an external microphone and headphones (Foo ¶ [0129] 3rd - 4th sentences) further useful for receiving data such the alert data and for compiling and transmitting data such as the inspection data reports (Foo ¶ [0129] 5th sentence).
The predictability of such modification is corroborated by the broad level of skill of one of ordinary skills in the art further mentioned by Foo at ¶ [0018]. MPEP 2143 G.   
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same feedback related function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Olander / Hussam in further view of Foo, the results of the combination would have fitted together as pieces of a puzzle in a complementary and predictable manner. MPEP 2143 A.  

Olander / Hussam / Foo as a combination above does not explicitly recite: 
	- “…a touch sensitive surface overlaying a video display…” However,

Murphy in analogous interactive advertisement on user terminals teaches or suggests 
	- “…a touch sensitive surface overlaying a video display…” (Murphy column 8 lines 3-5: The functions of the terminal 70 include …touch screen overlay and video display)
	It would have been obvious to one skilled in the art, at the time of the invention, to further explain or at most complementarily fill in the gaps to further modify Olander / Hussam / Foo “method”/”non-transitory media” to further include Murphy in order to advantageously allow the advertiser to deliver high quality video display message to the user terminal (Murphy column 4 line 67 to column 5 line 2). The predictability of such Murphy column 2 lines 59-63. MPEP 2143 G.
	Further, the claimed invention can also be viewed as a mere combination of old elements in a similar field of endeavor of interactive user input. In such combination each element merely would have performed the same interactive function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Olander / Hussam / Foo in further view of Murphy, the results of the combination would have fitted together, as pieces of a puzzle in a complementary and predictable manner.
-----------------------------------------------------------------------------------------------------------------
Claims 9, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over: 
	* Olander / Hussam as applied to claims 1, 10 above, in further view of
          * Dusig et al, US 20120066026 A1 hereinafter Dusig. As per,
Claims 9, 18 
Olander / Hussam teaches all the limitations in claims 1, 10 above. Furthermore
Olander teaches “further comprising”: / “instructions when executed by the one or more hardware processors, further cause performance of”
	- “”; 
	- “”; 
	- “causing displaying, through the graphical user interface on the client computing device, a plurality of selectable options, each of which relates to an entity of the plurality of entities”; (Olander Fig. 6A & ¶ [0026] 5th sentence displaying through the graphical interface of a plurality of yes and no  selectable options related to “1st United Auto Sales”)
	- “and obtaining, through the graphical user interface executing on the client computing device, input selecting a selectable option of the plurality of selectable options, the selectable option corresponding to the particular entity” 
	(Olander Fig.6A ¶ [0026]-¶ [0027], ¶ [0035] noting obtaining through the graphical user interface the selected “yes” input of plurality of “yes” and “no” options for corresponding to the particular entity “1st United Auto Sales” in responding to the question
“Would you recommend 1st United Auto Sales to a friend?”) 
“and, in response, updating the graphical user interface to cause displaying of the matrix of first-level binary selectable feedback choices”
	(Olander ¶ [0027] If user selects "Yes", then the survey generation engine 102 may base next question on a child choice node of initial choice node. This child choice node has question choice values of "value", "work", "convenience", and "professionalism" and is related to question entity with template text of "What did you like about <BUSINESS>?" and a question type of multiple selection. As shown in Fig. 6B, the generated question displayed to the user is "What did you like about 1st United Auto Sales?" and has answer options of "value", "work", "convenience", and "professionalism". The business name "1st United Auto Sales" has been substituted into placeholder <BUSINESS> in the question template text. The user can select one or more of these answer options in response to the question. In FIG. 6B, the user selected "value" and "convenience" as the criteria for why the user liked the business, and did not select "work" and "professionalism".
	Olander ¶ [0035] For example, if the user had chosen the answer option of "yes" in response to whether the user would recommend the business, the choice type in that choice node may be a verb and the sentence value may be "loved". The sentence values for criteria regarding why the user recommended the business may include "prices" and "convenience" because the user selected "value" and "convenience" as answer options, as described above. A sentence template of "I <VERB><BUSINESS> because of their <NOUN>" may be determined to be appropriate, which can result in a generated sentence of "I loved 1st United Auto Sales because of their prices and convenience", for example, as shown in FIG. 6I, by substituting "loved" for <VERB>, the business name for <BUSINESS>, and "prices" and "convenience" for <NOUN>. In some embodiments, the headline may be bolded or otherwise highlighted in the generated review).  



Olander goes as far as reciting at ¶ [0021]  3rd sentence: “The survey database 108 may include a choice tree data structure (with corresponding attributes, as described below) for some or all of the known businesses in one or more geographic areas, e.g., neighborhood, town, city, state, zip code, country, etc.”

Hussam goes as far as reciting at ¶ [0050] 2nd sentence: regional metrics 506 include information specifying patients' satisfaction with a physician that have been aggregated across a regional geographical area (e.g., a county, a city, a state, and so forth).
- However -
Olander / Hussam as a combination does not explicitly recite:
	- “determining a geographical location of the client computing device”; 
	- “identifying a plurality of entities based, at least in part, on the geographical location of the client computing device”; as claimed. 

Dusig in analogous art of user interface for providing feedback teaches or suggests:
 	- “determining a geographical location of the client computing device”
           (Dusig ¶ [0178] 6th sentence: In one implementation, an application executing on the server can determine the distance between a vendor and the location of the mobile device 1050. Using this determined distance value, the market research application 1020 can determine whether the vendor is within a predefined distance range); 
	- “identifying a plurality of entities based, at least in part, on the geographical location of the client computing device” 
	 (Dusig  ¶ [0178] 7th sentence: For example, if the predefined distance range is five miles, market research application 1020 may calculate distance between all vendors and mobile device 1050, and select those vendors within 5 miles of mobile device 1050
	   Dusig Fig. 6 & ¶ [0121] noting identifying vendors: Coffee Shop - 610a, Fast Food Chain - 610b, Clothing Store - 610c, Office Supply - 610d within said distance) 
		It would have been obvious to one skilled in the art, at the time of the invention, to further modify Olander / Hussam “method” / “non-transitory media” to further include 
“determining a geographical location of the client computing device” and “identifying a plurality of entities based, at least in part, on the geographical location of the client computing device” in further view of Dusig in order to provide compensation or rewards for the users completing the surveys as a more equitable and fair market factor (Dusig ¶ [0083]) to further aid in ultimate goal of encouraging individuals to collect and/or provide such information (Dusig ¶ [0005]). Dusig would also provide technical advantages. For Dusig would obtain relevant market research surveys and temporarily storing them in a buffer or other short-term memory location (Dusig ¶ [0181] last sentence).
The predictability of such modification is corroborated by the broad level of skills of one of ordinary skills in the art mentioned by Dusig in at least [0083],[0225]. MPEP 2143 G
  Further, the claimed invention can also be viewed as a mere combination of old elements in a similar providing feedback field of endeavor. In such combination each element merely would have performed the same screening, targeting and surveying function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Olander/ Hussam in further view of Dusig, the results of the combination were predictable. MPEP 2143 A.





















Conclusion
The following art is made of record and considered pertinent to Applicant's disclosure:
	* US 20080119134 A1 hereinafter Rao discloses at Fig.7 extracted immediately below selection of multiple “feedback choices” on an interface:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


        	* US 20100049590 A1 ¶ [0045] 4th sentence: As shown in the figure, use of the words "unpopular" and "awesome" in a conjunctive sentence implies both negative and positive emotions of the customer.
      * US 20090234718 A1 ¶ [0032] Using the emotional or feelings-based content of a user's (or group's) blog postings, emails, twitters, etc., a computer-implemented system in  accordance with the disclosed technology can advantageously associate both positive and negative emotions with certain subjects, topics, and events, for example.
      * US 20080040175 A1 ¶ [0045] 1st sentence: “In one implementation, only positive user responses are registered while in another implementation, both positive and negative user responses are registered”.  
      * US 20130191197 A1 [0051] “In particular embodiments of the system, the feedback surveys may include a rating scale that includes both positive and negative numbers”.

    PNG
    media_image3.png
    1380
    783
    media_image3.png
    Greyscale

	* US 20130018957 A1 mid-¶ [0006]: Another example is the difficulty that "Sentiment Analysis" tools have in deciphering comments made by consumers that contain sarcasm, or both a positive and a negative connotation, such as, for example, "I'm loving the way that Oil companies can make such huge profits, but I have to pay more for my fuel! Not!"
	* US 20130085808 A1 ¶ [0063] 5th sentence: “Both positive and negative feelings are associated with each motive. ¶ [0103] last sentence: In addition, the operator can select whether stimulus images associated with positive emotions, negative emotions, or both, are presented, and the order in which the types of images are presented”.
	* US 20120123823 A1 ¶ [0046]: “It is appreciated that although examples of negative feedback are specifically shown in this example, the system and methodology of the present invention applies equally to both positive and negative feedback”.
          * US 20150142532 A1 
		¶ [0047] “The method and system involve obtaining ratings by different combinations of relevant constituencies (subordinates, peers, and superordinates) along with the reasons, both positive and negative, underlying each rating for each dimension of leadership across the levels or tiers.  In addition, the subject individual also rates him or herself across all leadership dimensions, and provides the bases (+ and -) of their respective ratings, which provides a basis for comparison to those of the raters, thereby permitting the assessment of the accuracy of their own self perceptions”. 
		¶ [0048] “The ratings' summary, self and raters, across the dimensions nested within the leadership trait levels or tiers are presented in a hierarchical graphical format.  The underlying reasons, both positive and negatives are organized and presented in a graphical listing format for each rating dimension.  The ability to assess rater bias is also provided, thereby permitting the exclusion of that data in the summary analysis”.
		¶ [0091] 2nd sentence: Self rater 430 (e.g., the individual being assessed) gave himself a quantitative rating 431 of `4` and giving himself qualitative rationales 432 and 433 for not rating himself one value 
		lower [i.e. Fig.4 below element 432: Reason for Not Rating a “3-GOOD”] 
		and 
		higher [i.e. Fig.4 below element 433: Reason for Not Rating a “5-EXCELLENT”], respectively, for trait 410.

    PNG
    media_image4.png
    732
    1077
    media_image4.png
    Greyscale


	* US 20150302436 A1 ¶ [1228] “FIG. 71B shows an exemplary display for an on-the-margin type question.  Here, the respondent may use the graphical scale (e.g., numeric rating scale) in the question 7130 for inputting the rating response.  The graphical may be blinking or be in another style of display to alert and focus the respondent to input the rating.  Further here, both the positive (+) equity question 7130A and negative (-) equity question 7130B are gathered here in their respective 
slides, with their respective responses 7120A and 7120B to be inputted by the 
respondent”.
       * US 20120303455 A1 teaching claims 9, 18:
	- “determining a geographical location of the client computing device”
	   (Busch ¶ [0345] With reference to FIG. 2C, a user generates location data corresponding to locations outside of the business locations 202; the user then enters the perimeter of business location 200. The user then generates location data corresponding to locations outside of the business locations 202, does not enter the perimeter of the  
	- “identifying a plurality of entities based, at least in part, on the geographical location of the client computing device” 
	(Busch ¶ [0345] If the system is not able to determine the specific business, such as in the case where many businesses are in close proximity, at least one of several actions may be taken depending on the form of the invention. With reference to Fig.2C, a user generates location data corresponding to locations outside of the business locations 202; the user then enters the perimeter of business location 200. The user then generates location data corresponding to locations outside of the business locations 202, does not enter the perimeter of the second business location 206 and enters the perimeter of a third business location 208 but generates ambiguous location data 212 that is near the perimeters of the third business location 208 and the perimeter of the fourth business location 210. Determination of business visited in conjunction with the ambiguous location data is attempted. With reference to Fig.2D, the mobile device prompts the user to specify the business that was visited with a menu 280 allowing the user to assist with determining the businesses visited corresponding to ambiguous location data 212. The menu 280 may only show options for the businesses where there is uncertainty if the user visited the particular location; for purposes of illustration and without limitation, referring to FIG. 2C and FIG. 2D, the menu may only contain options for Business Locations 208 and 210. Furthermore, the menu 280 may contain any type of input field including checkboxes or radio buttons).

	* US 20110148807 A1 teaching at ¶ [0005] the overlying feature of claims 8,17 as follows: Some cell phone manufacturers like AppleTM  attempt to address the overcrowded user interface by deploying a capacitive sensing touch screen overlay that resides atop a video display.


US 7941751 B2 disclosing the multi-prompting of a user to provide binary feedback at Fig. 5 below:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

 
	
* US 20140272898 A1 disclosing at Fig.3A, Figs. 4A-4G below the multi-prompting of a user to provide binary feedback, including 3rd option of “I don’t use it any more”: 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale


	* Maximizing respondent engagement through survey design, CASRO 	Panel 	Conference Defining and Delivering Quality, presented by Vision Critican 	and Angus Reid Strategies, Feb 5-6, 2008 disclosing at Fig. 6 extracted 	immediatelybelow Fusion surveying product of Vision Critical Company teaching
- identifying, by the at least one of the hardware processors, a set of expanded {tiles} of second-level feedback choices based, at least in part, on the first user input selecting an item of the one or more selectable items, the second level input selecting the selectable feedback choices 

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale


		* Emtrics, Discover what your customer think, Emtrics webpages, retrieved 
	from archives org, March 25th 2012 hereinafter Emtrics 

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale



* US 20130191182 A1	Work and quality management system, device and method

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

US 20130191182 A1 Fig. 2

	* Turbotax Deluxe 2007 (selected slides) disclosing at page 16 extracted below the “selecting and displaying the second-level feedback prompt”

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale









* US 20100306024 A1	System and method of providing an online survey and summarizing survey response data as exemplified in Figs. 5D-5E and Fig. 6D extracted immediately below 

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale






	* US 20120066026 A1 	Selecting and processing offers to complete tasks, research programs, and consumer rewards programs based on location discloses Figs. 6-9 and ¶ [0070, ¶ [0087]], ¶ [0119], ¶ [0122], ¶ [0220], ¶ [0223] also disclosing touch sensitive surface and touch sensitive technology for the surveying of users;

    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale

US 20120066026 A1 Fig. 8
	
	* US 20120284203 A1	Rating a Communication Party teaching similar compact surveying system for mobile devices as depicted immediately below by Fig. 3

    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale




US 20130218803 A1	Consolidated Ranked Lists Based on Lists of Individual Contributors similar compact surveying system for mobile devices as depicted immediately in the Figures below

    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale


US 20130096985 A1 	Survey systems and methods useable with mobile devices and media presentation environments discloses at ¶ [0048], ¶ [0067] a touch-sensitive surface
US 20140095407 A1	Integrated method and system for real time bi-directional communications of issues, concerns, problems, criticisms, complaints, feedback, or compliments and managing, tracking, responding and automating responses to same
US 20140040161 A1	Method and system for managing business feedback online
US 20140025429 A1	Systems and methods for providing a service quality measure
US 20130311395 A1	Method and system for providing personalized reviews to a user
US 20130304573 A1	System for providing service reviews
US 20130282611 A1	System and methods for providing user generated video reviews
US 20130173492 A1	Collection and distribution of after purchase experience data
US 20130144802 A1	Personalizing aggregated online reviews
US 20130144765 A1	Socially Networked Business and Consumer Space
US 20130073339 A1	Devices, systems, and methods for acquiring unsolicited consumer comments
US 20130067348 A1	Recommendation engine
US 20130046706 A1	Analyzing communications to determine business entity popularity
US 20130041720 A1	System and method for real-time satisfaction survey feedback
US 20120303545 A1	Method, System and Program Product for Measuring Customer Satisfaction and Applying Post Concern Resolution
US 20120303544 A1	Site sentiment system and methods thereof
US 20120296743 A1	Method and System for Personalized Search Suggestions
US 20120278253 A1	Determining sentiment for commercial entities
US 20120253887 A1	Methods and System for Obtaining and Using Opinions
US 20120173305 A1	Mobile application surveys and incentives
US 20120054120 A1	A method and arrangement for federating ratings data
US 20110295669 A1	Internet-Assisted Systems and Methods for Building a Customer Base for Musicians
US 20110282712 A1	Survey reporting
US 20110276507 A1	System and method for recruiting, tracking, measuring, and improving applicants, candidates, and any resources qualifications, expertise, and feedback
US 20110276409 A1	System and method for providing feedback about merchants using payment transactional information
US 20110258137 A1	Method for improving customer survey system
US 20110218930 A1	Systems and methods for providing and obtaining validated customer feedback information
US 20110213724 A1	Community hub review
US 20110184869 A1	Method of managing franchises using credit-card payment system
US 20110173130 A1	Method and system for informing a user by utilizing time based reviews
US 20110173093 A1	Evaluating public records of supply transactions for financial investment decisions
US 20110137818 A1	Systems and methods for recommending third party products and services
US 20110106721 A1	System and Method for Mobile Interaction
US 20100274632 A1	Customer satisfaction monitoring system
US 20100235228 A1	Service provider evaluation and feedback collection and rating system
US 20100185552 A1	Providing gps-based location and time information
US 20100174587 A1	Pet service exchange market
US 20100087155 A1	On-premises restaurant communication system for collecting feedback
US 20100077095 A1	Method and apparatus for collecting viewer survey data and for providing compensation for same
US 20090299819 A1	Behavioral Trust Rating Filtering System
US 20090222284 A1	Physician office viewpoint survey system and method
US 20090198564 A1	System and method of interactive consumer marketing
US 20090187460 A1	System and method for real-time feedback
US 20090150217 A1	Methods and apparatus to perform consumer surveys
US 20090144070 A1	Evaluating public records of supply transactions
US 20090112683 A1	Method, system and program product for distribution of feedback among customers in real-time
US 20090006176 A1	Methods and systems of organizing vendors of production print services by ratings
US 20080288276 A1	Method, Process and System for Survey Data Acquisition and Analysis
US 20080255929 A1	Method for Obtaining Customer Feedback Through Text Messaging
US 20080147478 A1	Adaptive sales assistant
US 20080091519 A1	Point-of-sale provider evaluation
US 20080077468 A1	Managing responses to extended interviews to enable profiling of mobile device users
US 20080028313 A1	Generation and implementation of dynamic surveys
US 20070294124 A1	Hospitality performance index
US 20070226044 A1	Real-Time Subjective/Objective Venue Evaluation Method
US 20050065851 A1	System, method and computer program product for supplying to and collecting information from individuals
US 20040230471 A1	Business intelligence system and method
US 20040044563 A1	System and method for real-time updating service provider ratings
US 20030088452 A1	Survey methods for handheld computers
US 8738390 B1	Facilitating approval or disapproval of individual segments of content
US 8504486 B1	Collection and provision of long-term customer reviews
US 8255248 B1	Method and computer program product for obtaining reviews of businesses from customers
US 7953873 B1	Network-based service for menu filtering based on user information
US 6993576 B1	System and method for managing maintenance of building facilities
US 6631184 B1	System for community generated feedback and/or rating






THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Octavian Rotaru/
Primary Examiner, Art Unit 3624
	March 25th, 2021 







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 126 USPQ2d 1498 (Fed. Cir. 2018).
        2 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        3 Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016);
        4 OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;
        5 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015)
        6 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).